PER CURIAM.
This is an appeal by the defendant Horace Times from a judgment of conviction and sentence for grand theft of a television set. We affirm the final judgment of conviction and sentence under review upon a holding that any error in admitting the complained-of police testimony in violation of the rule stated in Postell v. State, 398 So.2d 851 (Fla.3d DCA), rev. denied, 411 So.2d 384 (Fla.1981) and its progeny, had no effect whatever on the verdict and was therefore harmless beyond a reasonable doubt given (a) the somewhat ambiguous nature of the offending testimony; (b) the defendant’s incriminating oral statements to the police implicating himself in the charged theft; (c) the defendant’s possession, when arrested, of the credit card which was used to effect the charged theft of the television set; (d) the identification of the defendant as one of the men who perpetrated the subject theft; and (e) the lack of any exonerating evidence adduced by the defendant at trial. We have not overlooked the defendant’s contrary arguments on appeal, but are not persuaded thereby. Pringle v. State, 553 So.2d 1304 (Fla.3d DCA 1989); McGriff v. State, 497 So.2d 1296 (Fla.3d DCA 1986), rev. denied, 506 So.2d 1042 (Fla.1987); Hill v. State, 459 So.2d 434 (Fla. 3d DCA 1984).
Affirmed.